Citation Nr: 1102870	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska

THE ISSUE

Entitlement to service connection for right knee, status post 
total knee replacement (right knee disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
April 1956 to February 1958.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated July 2006, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In January 2006, the National Personnel Records Center (NPRC) 
confirmed that the Veteran's service records were not available 
and destroyed by fire.  When a veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  Washington v. Nicholson, 19 
Vet. App. 362, 369-71 (2005).

The Board finds that, in this case, VA's duty to assist in the 
development of the claim has been not satisfied as additional 
service treatment records may exist which have not been obtained.  
VA will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records, including 
service medical records; medical and other records from VA 
medical facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from other 
Federal agencies, such as the Social Security Administration.  VA 
will end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would be 
futile.  Cases in which VA may conclude that no further efforts 
are required include those in which the Federal department or 
agency advises VA that the requested records do not exist or the 
custodian does not have them.  38 C.F.R. § 3.159 (2010).  

In this regard, the Veteran contends that he sustained a right 
knee injury in service, and currently suffers from residuals of a 
total right knee replacement.  In the  
April 2009 VA Form 9, the Veteran contended that he incurred a 
right knee injury while playing for the regiment's football team 
in Germany, which resulted in hospitalization for over a week in 
August 1957.  As noted above, the Veteran's service treatment 
records have been found to be unavailable.  However, service 
hospitalization records are usually stored separately from the 
Veteran's other service treatment records.  

Hence, the RO/AMC should seek to obtain any records evidencing 
hospitalization for a right knee injury at the Army Base 
(Badenerhof Kaserne) in Heilbronn, Germany, during August 1957, 
following the current procedures prescribed in 
38 C.F.R. § 3.159(c) regarding requests for records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake additional 
efforts to obtain any outstanding 
hospitalization records related to the 
Veteran's reports of a right knee injury and 
treatment at the Army Base (Badenerhof 
Kaserne) in Heilbronn, Germany, during August 
1957.  The RO's efforts should include, but 
are not limited to, requesting assistance 
from the appropriate custodian of such 
records including the National Personnel 
Records Center ("NPRC") and/or any other 
appropriate agency.

2.  The RO/AMC should notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e) if the 
records are unavailable.

3.  Thereafter, the RO/AMC should readjudicate 
the claim of entitlement to service connection 
for a right knee disorder in light of any 
additional e evidence obtained.  If the benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


